ICJ_034_Interhandel_CHE_USA_1959-03-21_JUD_01_PO_07_EN.txt. 85

DISSENTING OPINION OF JUDGE ARMAND-UGON
[Translation ]

Being to my regret unable to concur in the Court’s decision on
Objections Nos. 3 and 4(a), I think it is my duty to set forth the
reasons for my dissenting opinion.

I

1. The Third Objection is founded upon the rule of the exhaus-
tion of local remedies. It is not included as a qualification of the
American declaration accepting the compulsory jurisdiction of the
Court; it is invoked as a general principle of international law.
The plea is an objection to the admissibility of the Application;
it contests that admissibility only and is not directed against the
Court’s jurisdiction. The rule of the exhaustion of local remedies
does not affect the jurisdiction of the Court, which may be compe-
tent, even if internal remedies have not been exhausted. Accord-
ingly, the question of the admissibility of the Application lies out-
side the field of jurisdiction. In its Judgment in the Corfu Channel
case this Court admitted the distinction between admissibility and
jurisdiction (.C_J. Reports 1947-1948, pp. 26-27); in other cases it
has said that the exhaustion of the remedies is an argument in
defence directed to the admissibility of ithe claim (J.C. J. Reports
1952, p. 114, and 1953, p.23). The present judgment reaches the
same conclusion. The Permanent Court had upheld the same con-
tention. Therefore the Court cannot adjudicate on the admissibility
of the Application until it has established its jurisdiction (Series
A/B, No. 67, p. 24).

*
* *

2. On October 2nd, 1957, the day on which the Swiss Application
was filed, the local remedies were, in the opinion of the United
States Government, exhausted: The Aide-Mémoire to the Note of :
the Department of State dated January 11th, 1957, says that ‘‘the
(Interhandel) case now stands dismissed without any qualifica-
tion”. ‘‘Interhandel has had the benefits of both remedies (adminis-
trative and judicial). Both its claim and suit have been dismissed.”
“Interhandel has received due process of law. The claim of Inter-
handel to the shares in question has thus been defeated.”” When the
Application was filed, the United States Government was about to
proceed with the sale of 70% of the shares of GAF.

Those are the circumstances in which Switzerland filed its Appli-
cation. On October 3rd, 1957, the Swiss Government submitted a
request for the indication of interim measures of protection.

83
INTERHANDEL (DISS, OPIN. OF JUDGE ARMAND-UGON) 86

At the public hearing on October 12th, 1957, dealing with interim
measures, Mr. Dallas $. Townsend, Co-Agent of the United States
of America, made the following statement:

“Chemie unsuccessfully exhausted its appellate remedies to the
Supreme Court, and when the six months period of grace had
expired, without Chemie making the production, the District Court
entered the order and in 1956 held that Chemie’s complaint stood
dismissed. Again Chemie appealed unsuccessfully to the Court of
Appeals and in this way attempted to get back into the case.
The Court of Appeals affirmed and now Chemie, in its second trip
to the Supreme Court, is making another effort to get back into
the case by petitioning the Supreme Court to review the decision
of the Court of Appeals. This petition is now pending before the
Supreme Court of the United States.” (7.C.]. Reports 1957, pp. 108-
109, cited in the Memorial, paragraph 79.)

While the Court on October 3rd, 1957, was examining the Swiss
Application for the indication of interim measures, the Supreme
Court of the United States, on October 14th, 1957, received a peti-
tion for a writ of certiorari filed by Interhandel on August 6th, 1957,
in which Counsel for the Parties were asked to discuss the question
whether the United States District Court for the District of Colum-
bia was justified in dismissing Interhandel’s claim by application
of a rule of procedure on the grounds that it had not obeyed an
order for the production of the documents.

Do declarations by the representatives of the American Govern-
ment express that Government’s official opinion? Is the effect of an
application for a writ of certiorari, by its mere presentment, to
reopen a case which had been closed since August 6th, 1957, the
date of the judgment given by the Court of Appeals? Were the
Parties in agreement that local remedies were exhausted at the
time when the Swiss Application was filed? Was that point in
dispute at the time of its filing? In view of these circumstances, was
the Application admissible and was the Swiss Government acting in
good faith? A definite answer to all these questions presupposes
information which the documents in the case do not at this stage
of the proceedings furnish. Was it only on the date of the decision
by the Supreme Court to grant the request for a writ of certiorari
that the case was reopened 1?

1 The examination of this request led to the decision of the Supreme Court of
June 16th, 1958, by which the judgment of the Court of Appeals was reversed.
The last part of the judgment of the Supreme Court says:

“On remand, the District Court possesses wide discretion to proceed im
whatever manner it deems most effective. It may desire to afford the Govern-
ment additional opportunity to challenge petitioner’s good faith. It may wish.
to explore plans looking towards fuller compliance. Or it may decide to com-

84
INTERHANDEL (DISS. OPIN. OF JUDGE ARMAND-UGON) 87

3. The principle of the exhaustion of local remedies is not absolute
and rigid; it has to be applied flexibly according to the case. Some
situations or facts may entitle the Court to accede to a request,
even if the remedies have not been completely exhausted.

A limit is placed upon the rule of exhaustion if the period within
which the remedies will be exhausted is not known. The Permanent
Court acknowledged this limitation in its Order of February 4th,
1933, in the Prince von Pless case, on the grounds of an unwarrant-
able delay by the Polish tribunal, and the Court decided not to
adjudicate upon the applicability of the principle of exhausting
local remedies (Series A/B, No. 52, p. 16).

The Interhandel case, first brought before the American courts
on October 27th, 1948, passed through various stages and was still
not settled by June 16th, 1958 (nearly ten years later). A further
unknown period will therefore have to elapse before the remedies
are exhausted. That being so, are such slow remedies “‘adequate”’
and “effective”, as is required by the arbitral award in the case
of the Finnish vessels? (Reports of International Arbitral Awards,
Vol. III, p. 1495.)

4. The substance of the Interhandel claim is to obtain from the
American courts the restitution and the taking immediate posses-
sion of the vested shares and the handing over by the defendants
to the claimant of all dividends and interest pertaining thereto.
This claim is founded in law on the fifth amendment to the Con-
stitution of the United States and the amended law of October 6th,
1917, relating to trading with the enemy. The Application of the
Swiss Government in its final submission A, requests the Court to
adjudge and declare that the Government of the United States
of America is under an obligation to restore the assets of Interhandel;
it takes its stand upon Article IV of the Washington Accord and
on the principle of international law which forbids the confiscation
of neutral property. The two claims, that of Interhandel and that
of the Swiss Government, are based upon different legal grounds}.

mence at once trial on the merits. We decide only that on this record dismissal
of the complaint with prejudice was not justified.

The judgment of the Court of Appeals is reversed and the case is remanded
to the District Court for further proceedings in conformity with this Opinion.
It is so ordered.”’

It is seen therefore that the District Court may select alternatives or different
expedients. .

1 The Swiss Government is not acting in the present dispute as the represent-
ative of its national; the reparation claimed is not of the same legal character as
that asked for by its national and the damage suffered by Switzerland is not iden-
tical with that incurred by Interhandel. The Permanent Court examined these
questions very carefully in its Judgment (Series A, No. 17, pp. 27-28), as follows:

“It is a principle of international law that the reparation of a wrong may
consist in an indemnity corresponding to the damage which the nationals of

85
INTERHANDEL (DISS. OPIN. OF JUDGE ARMAND-UGON) 88

The Interhandel claim seeks to obtain by methods of local redress
a decision by the American courts that the (in Interhandel’s opinion)
unlawful act of vesting is a violation of domestic law, whilst the
Application of the Swiss Government is based upon damage caused
by the breach of an international agreement and of the law of na-
tions. It is not known whether, at this stage of the proceedings,
Interhandel could or could not pursue its claim before the American
courts and introduce there the legal grounds relied upon by the
Swiss Government with a view to the claim being decided by the
American courts. That would be a modification of Interhandel’s
claim and it would have to be ascertained whether American proce-
dure permits such action. The Supreme Court of the United States,
in its decision of June 16th, 1958, reversing the earlier decision in
the Interhandel case, makes no allusion in its directives to the
District Court to the questions of international law which, accord-
ing to the Application of the Swiss Government, constitute the
subject-matter of the dispute. According to the American Agent,
the courts could examine that case. On the other hand, the Swiss
Agent says that it would be impossible. This difference of opinion
turns mainly upon the question of the application by the national
courts of the Washington Accord in its character of Executive
Agreement, a treaty which, not having been approved by Congress,
is not incorporated in United States domestic law.

5. Even if such action proved to be possible, it would still have
to be borne in mind that the Swiss Government is not a party to the
dispute before the American courts. It would therefore seem that
the local remedies sought in those courts might not afford a final
redress to satisfy the case put forward by the Swiss Government.
Where a question of international law is involved, only an inter-
national court can give a final decision.

The purpose of the local remedies rule is simply to allow the
national tribunals in the first stage of the case to examine the
international responsibility of the defendant State as presented in

the injured State have suffered as the result of the act which is contrary to
international law. This is even the most usual form of reparation; it is the form
selected by Germany in this case and the admissibility of it has not been dis-
puted. The reparation due by one State to another does not however change
its character by reason of the fact that it takes the form of an indemnity for
the calculation of which the damage suffered by a private person is taken as the
measure. The rules of law governing the reparation are the rules of international
law in force between the two States concerned, and not the law governing
relations between the State which has committed a wrongful act and the
individual who has suffered damage. Rights or interests of an individual the
violation of which rights causes damage are always in a different plane to
rights belonging to a State, which rights may also be infringed by the same
act. The damage suffered by an individual is never therefore identical in kind
with that which will be suffered by a State; it can only afford a convenient
scale for the calculation of the reparation due to the State.”’

86
INTERHANDEL (DISS. OPIN. OF JUDGE ARMAND-UGON) 89

the Application; that examination would of course have to be made
by a national court. If that court is not competent to make a com-
plete examination of the Swiss case from the point of view of its
own law, the purpose of the rule of exhaustion would not be ful-
filled.

For the moment, however, and without further information the
Court cannot enter the field of hypotheses; it must abide by the
terms of the Interhandel claim. The Application of the Swiss Gov-
ernment seeks (rightly or wrongly) reparation for direct damage
caused to a State.

The unlawful act really derives from the failure of the American
Government (according to Switzerland) to execute the decision of
the Swiss Authority of Review, which is to be regarded as a
judgment by an international arbitral tribunal, within the frame-
work of the Washington Accord, and therefore binding upon the
Parties to the dispute.

The examination of the Third Objection means prejudging a
point which can only be dealt with along with the merits. The
rule of the exhaustion of local remedies does not apply to a case
in which the act complained of directly injures a State. Is that
act or is it not a breach of international law?

6. The Permanent Court was very cautious in upholding an
objection based upon the local remedies rule and was in no hurry
to relinquish its jurisdiction. In three cases it joined the objection
to the merits (Series A/B, No. 54, Series A/B, No. 67, and Series
A/B, No. 75); it upheld the objection in one case (Series A/B,
No. 76) as a defence on the merits; in another case (Seties A/B,
No. 77) the Court accepted it on the basis of a treaty clause. The
same objection was dismissed in two cases (Series A, No. 6, and
Series A, No. 9). The present Court also dismissed it in the Amba-
tielos case. (7.C.J. Reports 1953, pp. 18, 22 and 23.)

This is therefore the first time that the Court is upholding,
without joining it to the merits, a preliminary objection based
upon the rule of exhaustion of local remedies and not included
in the Declaration accepting the jurisdiction of the Court. The
judicial precedents mentioned should not have been abandoned.

7. In its examination of the preliminary objections the Court
has to avoid prejudging matters relating to the merits of the
dispute, particularly when the questions raised, whether of fact
or of law, show that the parties are in disagreement and when these
questions are closely linked to the merits. Any such encroachment
upon the merits of the dispute deprives the parties of the right given
them by the Statute and Rules of Court to submit written pleadings
and make oral statements on the merits of the dispute (Series A/B,
No. 67, p. 24). :

87
INTERHANDEL (DISS. OPIN. OF JUDGE ARMAND-UGON) 90

8. The Permanent Court laid down wise directives when the
objection on grounds of non-exhaustion of local remedies touches
upon the merits. In its decision (Series A/B, No. 75, p. 55) it
said:

“Whereas, at the present stage of the proceedings, a decision
cannot be taken either as to. the preliminary character of the
objections or on the question whether they are.well founded, and
any such decision would raise questions of fact and law in regard
to which the Parties are in several respects in disagreement and
which are too closely linked to the merits for the Court to adjudicate
upon them at the present stage;

Whereas, in view of the said disagreement between the Parties,
the Court must have exact information as to the legal contentions
respectively adduced by the Parties and the arguments in support
of these contentions;

Whereas the Court may order the joinder of preliminary ob-
jections to the merits, whenever the interests of the good admin-
istration of justice require it.”

For these reasons, at the present stage of the proceedings, it
seems that the Third Objection to the Swiss principal submission
should rightly and reasonably have been joined to the merits.

I

I. The United States Government submitted to the Court a
Fourth Preliminary Objection, as follows:

“(a) That there is no jurisdiction in this Court to hear or
determine any issues raised by the Swiss Application or Memorial
concerning the sale or disposition of the vested shares of General
Aniline and Film Corporation (including the passing of good and
clear title to any person or entity) for the reason that such sale
or disposition has been determined by the United States of America,
pursuant to paragraph (b) of the Conditions attached to this
country’s acceptance of this Court’s jurisdiction, to be a matter
essentially within the domestic jurisdiction of this country.”

Andit adds, further, that the decision of the United States “‘applies
to all the issues raised in the Swiss Application and Memorial,
including, but not limited to, the Swiss-United States Treaty of
Arbitration and Conciliation of 1931 and the Washington Accord of

1946”.

88
INTERHANDEL (DISS. OPIN. OF JUDGE ARMAND-UGON) gi

2. That objection has not been abandoned or withdrawn by the
Government of the United States at this stage of the proceedings.
The Swiss Government also asks the Court to adjudicate upon this
form of the Fourth Objection.

Article 62, paragraph 5, of the Rules of Court provides that
“after hearing the parties the Court shall give its decision on the
objection or shall join the objection to the merits’. To give a
decision on an objection means either to uphold or to dismiss it,
or to join it to the merits. When it admits an objection which puts
a definite end to the Application, the Court may refrain from
examining other objections. In the present case it has upheld an
objection founded upon the rule of exhaustion of local remedies,
which has a delaying character. The Swiss Government might be
entitled to submit its Application afresh, if the local remedies
have not exhausted the facts and legal arguments upon which its
claim is based. The admission of the Third Objection by the Court
does not have the effect of finally and fully dismissing the Swiss
Application; the Court ought therefore to have decided on Objec-
tion 4 (a)—which would have that effect.

There is another reason why the Court ought to have done this.
Examination of its jurisdiction was necessary in order that it might
duly consider the Third Objection, which belongs to the class of
objections to admissibility. But that objection could only be con-
sidered by the Court after it had established that it had jurisdic-
tion.

3. The Declaration of the United States made under Article 36,
paragraph 2, of the Statute of the Court provides that the Declara-
tion shall not apply to: (6) disputes with regard to matters which
are essentially within the domestic jurisdiction of the United States
of America as determined by the United States of America’.

This Declaration consists of two parts, acceptance of the Court’s
jurisdiction and reservations to that acceptance. Those two ele-
ments of a single juridical act are separable. Nothing justifies us,
when reading the text, in considering them as an indivisible whole.

4. A declaration accepting compulsory jurisdiction is a secondary
act, one which can be linked to the application of paragraphs 2, 3
and 6 of Article 36 of the Statute. These clauses provide it with a
legal substratum. The declaration has the character of a secondary
act dependent upon a primary one. The Court, whose duty it is to
safeguard its Statute, is certainly empowered to determine whether
the secondary part of the declaration is in accord with the primary
text; in doing so, it may appraise the legality of the different parts
of the declaration in order to determine whether the relevant
clauses of the Statute have been correctly applied. The declaration
cannot run counter to the Statute. There can be no doubt of that.

89
INTERHANDEL (DISS. OPIN. OF JUDGE ARMAND-UGON) 92

The last part of paragraph (6) of the United States reservation
lays down that the United States of America will determine whether
a dispute submitted to the Court relates to questions which le
within the domestic jurisdiction of the United States of America.
The clause ‘‘as determined by the United States of America’’, as
applied in the present case, is incompatible with paragraph 6 of
Article 36 of the Statute, which says: “In the event of a dispute as
to whether the Court has jurisdiction, the matter shall be settled
by the decision of the Court.”

5. States may make reservations when accepting the jurisdiction
of the Court under paragraphs 2 and 3 of Article 36, but those reser-
vations cannot limit the right conferred upon the Court by the
Statute to determine the question of its jurisdiction. No reservation
is admissible in regard to paragraph 6. The Court is sole judge of its
jurisdiction.

“Paragraph 6 of Article 36—the Court has maintained—merely
adopted a rule consistently accepted by general international law
in the matter of international arbitration.”’ (Nottebohm case, Prelimi-
nary Objection, 1.C.J. Reports 1953, p. 119.) And a little later the
Court further emphasizes: “But even 1f this were not the case, the
Court, ‘whose function is to decide in accordance with international
law such disputes as are submitted to it’ (Article 38, paragraph 1,
of the Statute), should follow in this connection what is laid down
by general international law. The judicial character of the Court
and the rule of general international law referred to above are
sufficient to establish that the Court is competent to adjudicate on
its own jurisdiction in the present case.” (Lbzd., p. 120.)

In this matter no country which has announced its accession to
the Optional Clause can reserve for itself the right to make its
opinion prevail over the jurisdiction of the Court, once the Court
has been seised of a case. From that moment the powers of the
Court cannot be curtailed; they must be exercised as established by
the Statute. It lies exclusively with the Court to settle any dispute
about jurisdiction. No government can impose its view upon the
Court in this matter. The question of the Court’s jurisdiction is one
which only the Court can finally settle. That intention is clearly set
out in paragraph 6 of Article 36, which is binding upon all States
acceding to the Statute of the Court.

Judge Kellogg rightly argued this when he said: “Every Special
Agreement submitting a case to this Court must be considered to
have, as tacitly appended clauses thereto, all the pertinent articles
of ‘the Court’s Statute, and must, in case of doubt as to its meaning,
be interpreted in the light of such provisions of the Statute of the
Court” (Series A, No. 24, p. 33). The same is true of any declaration
founded upon paragraph 2 of Article 36.

go
INTERHANDEL (DISS. OPIN. OF JUDGE ARMAND-UGON) 93

6. The Parties to a dispute cannot depart from the Statute of the
Court unilaterally or by agreement between themselves. The Per-
manent Court had occasion to adjudicate on this latter point. In
the Free Zones case the parties had agreed in their Special Agree-
ment to request the Court to let them know unofficially the content
of its deliberations before delivering judgment. That request was
refused as contrary to Articles 54; paragraph 3 (Secrecy of Deliber-
ations), and 58 (Reading of Judgment in open Court) of the Statute.
The same Court declared in its Order of August 19th, 1929: “In
contradistinction to that which is permitted by the Rules (Arti-
cle 32), the Court cannot, on the proposal of the parties, depart
from the terms of the Statute.”

Another instance may be given: a declaration of the parties
whereby they do not consider themselves bound by the Court’s
judgment, cannot be allowed, being contrary to Article 59 of the
Statute (Series A/B, No. 46, p. 161). The rules of substance and
procedure fixed by the Statute must be regarded as immutable:
neither the Court nor the parties can break them.

7, Since the reservation in regard to paragraph 6 of Article 36
contained in (6) of the American Declaration (‘as determined”,
etc.) is obviously contrary to that paragraph, and cannot be linked
to the application of any text in the Statute, the Court should
regard it as unwritten and inoperative in the present case. That is
to say, the respondent Government cannot rely upon it in support
of its Objection 4 (a). The clause in question, not being provided for
in any part of the Statute, should be declared without effect vis-à-
vis the Court.

That conclusion does not imply that the acceptance of the Court’s
jurisdiction, given in the American Declaration, is altogether with-
out value and to be considered as null and void in its entirety. Such
a view would run counter to the clear intention of the respondent
State, which has submitted cases to the Court’s decision both as
claimant and respondent. The way in which this Declaration was
employed by the Government of the United States in those cases
shows that the reservation in paragraph (b) was not a determining
factor at the time of its formulation and submission. The United
States Government even stated in the present case, when objecting
to the jurisdiction of the Court, during the hearings on the indica-
tion of interim measures of protection, that it did not “intend to
imply that it envisages use of paragraph (0) ... with respect to all
aspects of the Interhandel controversy which may be involved in
the (Swiss) submission. The United States Government will in due
course, upon further study, disclose its position in these respects in
further detail.” Indeed, in the United States objections to the
Swiss Application, paragraph (0) is restricted to the ‘‘matter of the
sale or disposition of such shares (GAF}, including the passing of
good and clear title to any person or entity’. In the view of the

gt
INTERHANDEL (DISS. OPIN. OF JUDGE ARMAND-UGON) 94

United States Government, paragraph (6) of its reservation can be
separated from the rest of the acceptance and even from the other
reservations. The Declaration as a whole is not linked to the clause
mentioned in paragraph (b), which is an accessory stipulation.

Consequently, this objection 4 (a) should be dismissed and the
jurisdiction of the Court upheld.

(Signed) ARMAND-UGon.

92
